DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest all elements of Claim 1; Claims 2-4 and 6-8 are dependent on Claim 1. Regarding Claim 1, Fujiyama (US 20120145470 A1) teaches the first, second, and fifth elements of the claim, hereinafter (1a), (1b), and (1e) respectively, but does not teach the third or fourth elements, hereinafter (1c) and (1d) respectively. Patent JP2002513713A teaches (1c); the prior art does not teach or suggest (1d). Fujiyama teaches
(1a), an intake device structure of a saddle riding vehicle, comprising: a head pipe; a main frame that extends rearward from the head pipe; a seat rail that extends rearward from the main frame; sub-frames that connect the main frame and the seat rail to each other; a seat that is supported on the seat rail (Fujiyama 2012 Figure 1, below; Paragraph 0044: “The vehicle body frame 11 is configured to have a head pipe 16…a pair of right and left main frames 17 extending from the upper portion of the head pipe 16 downward and backward…a pair of right and left sub frames 21 for connecting the rear ends of the upper portions of the main frames 17 and the rear ends of the seat rails 20...”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fujiyama
	(1b), an intake device, wherein the intake device includes an element that is inclined rearward as the element extends upward, and the element is also mounted underneath the seat rail in side view such that the element is located along the sub-frames (Fujiyama 2012 Figure 2, below; Paragraph 0007: “According to this construction, the plate-like element is disposed to be tilted rearward and upward…”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fujiyama


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fujiyama
	As indicated above, Fujiyama teaches (1a), (1b), and (1e) but does not teach (1c). Patent JP2002513713A teaches that
	(1c), the sub-frames are mounted as a pair in a vehicle width direction (Patent JP2002513713A Figure 5, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Patent JP2002513713A
	As indicated above, Fujiyama teaches (1a), (1b), and (1e) but does not teach (1d). The prior art does not teach or suggest
	(1d), in side view, one sub-frame of the sub-frames is offset from the other sub-frame in at least one of a rearward direction and a downward direction. The closest reference, again Patent JP2002513713A, teaches two sub-frames as shown in Figure 5 above but does not teach an offset of one sub-frame from the other sub-frame in a rearward or downward direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618